Mr. Justice Scott delivered the opinion of the court: We are of the opinion that the ordinance extending the boundaries of the territory within the fire limits so as to include the property of the plaintiffs in error is void for want of accuracy in the description of that territory. The. ordinance attempts to designate a line bounding the territory within the fire limits. There is in the city of Danville a street running east and west, known as North street. Just a half block north of this street, and parallel thereto, is an alley. The ordinance describes the line which, in the northeastern part of the city, runs on the northern boundary of the territory which the ordinance seeks to place in the fire limits, as running “east along the middle of said alley,” (the alley immediately north of North street,) “and said alley extended to the middle line of Hays street; thence south along the middle line of Hays street to the middle of North street; thence west along the middle line of North street,” etc. Hayes street is a street which runs south from the south line- of North street two blocks to the north line of Main street. Hayes street does not extend north of North street at all, and the line bounding the fire limits on the north and running east in the alley next north of North street will never touch the middle line of Hayes street, but will pass more than a half block north of the northern terminus of Hayes street. The following drawing will perhaps better illustrate the situation: [[Image here]] The contention of the city is, that this line running east in the alley runs to the middle of Lincoln street and then south, and evidence was offered for the purpose of showing that Lincoln street is commonly known as Hayes street, which, it is said, aids the description, and shows that the city council, in passing the ordinance, had Lincoln street in view in providing that this line should run east to the middle line of Hayes street and thence south. The recorded plat of that addition to the city of Danville in which this street is located, made by direction of the original owner thereof for the purpose of adding to the city, was offered in evidence, and it shows that the name of the street is Lincoln. Section I of chapter 109, Hurd’s Revised Statutes of 1903, provides that the original plat of an addition shall give the names of the streets, and we have held this provision mandatory. (City of Chicago v. Drexel, 141 Ill. 89.) The power to change the name of a street is lodged in the city council and must be exercised by ordinance. (Hurd’s Stat. 1903, chap. 24, sec. 62, clause 23; Chicago and Northern Pacific Railroad Co. v. City of Chicago, 174 Ill. 439.) Evidence was offered which shows’ that the name of Lincoln street has never been so changed. It is apparent that an expert surveyor could not, by the description contained in this ordinance, fix the fire limits of the city of Danville. The description is an impossible one. The course of the boundary line is given, running east through the alley and the alley extended, but the distance which it runs east is not given, nor does it run east to any monument or to any street shown by the plat of the city, and the distance which the line continues east cannot be fixed either by measurement, monument or street. If this ordinance is otherwise valid it becomes the law of the city, and by that law certain property would be within the fire limits and all other property outside. However the rule may be in reference to aiding such a description in a conveyance, we think where a description of this character is contained in a law or ordinance that it is not competent to aid it, and establish the validity of an enactment otherwise invalid, by extrinsic evidence showing that a street commonly bears a name other than the name of that street fixed in accordance with the law, as shown by the plat of the city. Owing to this defect in the ordinance other questions argued do not properly arise. The judgment of the circuit court of Vermilion county will be reversed, and as the ordinance of April 9, 1903, extending the fire limits in the city of Danville, is void, the cause will not be remanded. Judgment reversed.